 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL EUGENE SCOTT,                              No. 2:18-cv-1878 AC P
12                        Plaintiff,
13           v.
14    D. ALBRIGHT, et al.,                               ORDER
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with requests to proceed in forma pauperis. In his complaint, plaintiff

19   alleges violations of his civil rights by defendants. The alleged violations took place in North

20   Kern State Prison in Kern County, which is part of the Fresno Division of the United States

21   District Court for the Eastern District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

25   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s requests to proceed

26   in forma pauperis.

27          Good cause appearing, IT IS HEREBY ORDERED that:

28          1. This court has not ruled on plaintiff’s requests to proceed in forma pauperis;
                                                        1
 1           2. This action is transferred to the United States District Court for the Eastern District of
 2   California sitting in Fresno; and
 3           3. All future filings shall reference the new Fresno case number assigned and shall be
 4   filed at:
                            United States District Court
 5                          Eastern District of California
                            2500 Tulare Street
 6                          Fresno, CA 93721
 7   DATED: October 25, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
